Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 6, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant was employed as an executive steward at a resort hotel and his responsibilities included approving the time records of his subordinates. Claimant was discharged from his employment after it was discovered that he was altering the times punched on his subordinates’ time cards to reflect their scheduled work times rather than their actual arrival and departure times. It is well settled that an employee’s falsification of time records may constitute misconduct (see Matter of Kelly [Commissioner of Labor], 288 AD2d 539 [2001]). Here, claimant not only was counseled about complying with company policies and procedures, but was told by both the payroll manager and another director—who, claimant was aware, recently discharged another manager for similar conduct—that changing subordinates’ time cards to reflect different arrival and departure times was not permitted. Claimant’s denial that he was informed that such changes were prohibited and had been trained to alter the time sheets presented a credibility issue for the Unemployment Insurance Appeal Board to resolve *909(see Matter of Sonzogni [Gilmor Glassworks—Commissioner of Labor], 301 AD2d 939 [2003]; Matter of Trahan [Commissioner of Labor], 273 AD2d 664 [2000]). Claimant’s remaining contentions have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.